Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 April 2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson (US Patent 7,149,983) in view of Hu et al. (US Pre-Grant Publication 2014/0172821), further in view of Struyf (“Create a Dropdown Search Refiner Control”). 

As to claim 1, Robertson teaches a method for filtering a set of records on a user interface, the method comprising: 
displaying a set of records, each record of the set comprising a first field and a second field (see 17:32-47 and Figure 4, and 29:56-30:12 and Figure 34. A results pane shows a plurality of records. As noted in Figure 34, each record of the set of data comprises a first and second data fields); 
removing, from the displayed set, one or more records according to a filter of the first field, thereby leaving a subset of the set of records displayed (see 17:32-47 and Figure 4, and 29:56-30:12 and Figure 34. A set of records that don’t match the filter of a first selected set of fields will be removed. As noted in 17:47-58, the results pane immediately responds to filter selections, removing records according to the selected filter and leaving a subset); 
displaying filters for the second field (see 17:32-47 and Figure 4, and 29:56-30:12 and Figure 34. A set of filters is shown that match the fields of the available data); and 
for at least one of the displayed filters, visually indicating that, due to a currently- applied filter, the at least one displayed filter does not apply to any of the records of the subset (see 14:59-15:6. An unselected heading, or filter, may display an indication of how many results would be shown if the filter is selected. As noted in 14:59-60, this may include “none.” For an example, see 21:34-43 and Figure 14, which shows numbers next to unselected categories indicating how many results will be shown in the category is selected. Thus, Robertson shows that zero may be displayed for a filter, visually indicated that, due to a currently-applied filter, another filter will not apply to any records remaining),
wherein visually indicating that, due to a currently applied filter, the at least one displayed filter … comprises listing the at least one displayed filter in a first sublist that is distinct from other displayed filters other displayed filters that do apply to one or more records of the subset (see Robertson 29:56-30:12 and Figure 34, which shows that any entered variable, such as “Andy Silber,” is shown in a distinct sublist), and
Robertson does not teach:
the at least one displayed filter does not apply to any of the records of the subset
wherein the first sublist is a list of filters for the second field that do not apply to any of the records of the subset and includes a heading that identifies the list of filters as not applying to any of the records of the subset. 
Hu teaches: 
wherein visually indicating that, due to a currently applied filter, the at least one displayed filter does not apply to any of the records of the subset comprises listing the at least one displayed filter in a first sublist that is distinct from other displayed filters that do apply to one or more records of the subset (see paragraphs [0037] and [0042]. Some filter categories may be shown even if there are no selectable results for those filters); 
wherein the first sublist is a list of filters for the second field that do not apply to any of the records of the subset and … identifies the list of filters as not applying to any of the records of the subset (see paragraphs [0037] and [0042]. This modified list of filters appears to be applied to “numerical categories.” Thus, it would be obvious to include a sublist of filters comprising at least one filter in a category that have non-selectable values, since all filters with zero results will be treated similarly. As noted in Hu, “a non-selectable filter value … may be a different color or otherwise indicated as being non-selectable”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Robertson by the teachings of Hu because Hu provides the benefit of expanding the logic of Robertson (see Robertson 13:11-26) to visually identify with a distinct marking selectable filters with no results. This will help to more clearly convey to a user of Robertson which filter categories will not produce additional results.
Struyf teaches to include a heading identifying a subset of filters (see Struyf page 9. Struyf shows classifying refinements and differentiating between selected refinements and other refinements. These headers are examples of “a heading identifying a subset of filters.” Hu shows wherein a subset of unselectable filters may be indicated as such by using a “different color or otherwise indicated as being non-selectable.” Thus, Struyf shows headings to classify refinements and Hu shows wherein refinements may be classified according to selectability, and indicates that other means may be used to indicate such). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Robertson and Hu by the teachings of Struyf because Struyf provides the benefit of expanding the visually identifications of Hu and Robertson with a distinct way to categorize filters that are not active. This will help to more clearly convey to a user of Robertson which filter categories will not produce additional results.

As to claim 2, Robertson as modified teaches the method of claim 1, wherein displaying a set of records comprises displaying a table comprising a row for each record of the set, a first column for the first field and a second column for the second field (see Robertson 17:32-47 and Figure 4, and 29:56-30:12 and Figure 34. Figure 34 shows a set of results as a table, along with the selected filters and how those filters match columns in the set of results).  

As to claim 3, Robertson as modified teaches the method of claim 1, further comprising receiving a user selection of the filter of the first field via a selection menu (see Robertson 17:32-58 and Figure 4, and 29:56-30:12 and Figure 34).  

As to claim 4, Robertson as modified teaches the method of claim 1, further comprising receiving a user selection of the filter of the first field; 
launching a database query based on the filter of the first field (see Robertson 17:32-58 and Figure 4, and 29:56-30:12 and Figure 34); and 
displaying the results of the query (see Robertson 17:32-58 and Figure 4, and 29:56-30:12 and Figure 34).  

As to claim 5, Robertson as modified by Hu teaches the method of claim 1, wherein visually indicating that, due to a currently-applied filter, the at least one displayed filter does not apply to any of the records of the subset further comprises rendering the name of the at least one displayed filter in a font style, font color, or font size that is different from the other displayed filters (see Robertson 29:56-30:12 and Figure 34, which shows that any selected variable, such as “Andy Silber,” is shown in a distinct font style, and that other selected filters are shown in distinct font styles. Also see Hu paragraphs [0037] and [0042], which discuss using a different font color to indicate filters without results).

As to claim 9, Robertson teaches the method of claim 1, further comprising visually indicating that the first filter is the currently-applied filter (see Robertson 17:32-47 and Figure 4, and 29:56-30:12 and Figure 34). 

Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson (US Patent 7,149,983) in view of Hu et al. (US Pre-Grant Publication 2014/0172821), in view of Struyf (“Create a Dropdown Search Refiner Control”), and further in view of De Vorchik et al. (US Patent 6,279,016).

As to claim 7, Robertson teaches the method of claim 1. 
Robertson does not clearly teach: 
wherein removing, from the displayed set, one or more records according to a filter of the first field comprises removing, from the displayed set, all records whose first field contains a value specified by the filter.
DeVorchik teaches: 
wherein removing, from the displayed set, one or more records according to a filter of the first field comprises removing, from the displayed set, all records whose first field contains a value specified by the filter (see 7:26-34 and Figure 5. DeVorchik shows adding a condition of “is Not” to a selectable. This will remove records that match a selected value for a filter).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Robertson by the teachings of DeVorchik because DeVorchik provides the benefit of expanding the Boolean logic of Robertson (see Robertson 13:11-26), which includes AND or OR to also include NOT. This expansion of Boolean logic will provide greater flexibility for a user of Robertson to more clearly define what records that the user is searching for. 

As to claim 8, Robertson teaches the method of claim 1.
Robertson does not clearly teach: 
 wherein removing, from the displayed set, one or more records according to a filter of the first field comprises removing, from the displayed set, all records whose first field does not contain a text string specified by the filter.
DeVorchik teaches wherein removing, from the displayed set, one or more records according to a filter of the first field comprises removing, from the displayed set, all records whose first field does not contain a text string specified by the filter (see 7:26-34 and Figure 5. DeVorchik shows adding a condition of “is Exactly” or “is Not” to a selectable. This will remove records that match a selected value for a filter).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Robertson by the teachings of DeVorchik because DeVorchik provides the benefit of expanding the Boolean logic of Robertson (see Robertson 13:11-26), which includes AND or OR to also include additional Boolean logic and comparisons. This expansion of Boolean logic will provide greater flexibility for a user of Robertson to more clearly define what records that the user is searching for. 

As to claim 10, Robertson teaches the method of claim 1.
Robertson does not clearly teach: 
further comprising, for at least one of the displayed filters, visually indicating that rows containing records to which the at least one filter applies are hidden.
DeVorchik teaches further comprising, for at least one of the displayed filters, visually indicating that rows containing records to which the at least one filter applies are hidden (see 7:26-34 and Figure 5. DeVorchik shows adding a condition of “is Not” to a selectable. This is a visual indicator that informs a user that records matching the filter selection should be hidden).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Robertson by the teachings of DeVorchik because DeVorchik provides the benefit of expanding the Boolean logic of Robertson (see Robertson 13:11-26), which includes AND or OR to also include NOT. This expansion of Boolean logic will provide greater flexibility for a user of Robertson to more clearly define what records that the user is searching for. 

Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson (US Patent 7,149,983) in view of Gupta et al. (US Patent 2020/0065769). 

As to claim 11, Robertson teaches a method for filtering a set of records on a user interface, the method comprising: 
executing a query of a database to obtain a set of records (see 17:32-58 and Figure 4, and 29:56-30:12 and Figure 34 and the rationale of the rejection of claim 1); 
displaying the set of records (see 17:32-58 and Figure 4, and 29:56-30:12 and Figure 34); 
applying a first filter to the displayed set of records (see 17:32-58 and Figure 4, and 29:56-30:12 and Figure 34); 
…
re-executing the query of the database to obtain an updated set of records (see 17:32-58 and Figure 4, and 29:56-30:35 and Figure 34. As noted in 17:32-58, the results are updated “with each selection.” This indicates a query is re-executed. 30:30-35 shows that a user can iteratively modify a filter to obtain different information, also indicating that a query is re-executed), 
…
displaying a plurality of filter labels, including a label for the first filter (see 17:32-58 and Figure 4, and 29:56-30:12 and Figure 34); 
Robertson does not clearly teach: 
removing, from the displayed set, all records to which the first filter applies; 
wherein the updated set of records does not include any records to which the first filter would apply;
visually indicating that the first filter does not apply to any records of the updated set of records but has been previously applied to the set of records.  
Gupta teaches:
removing, from the displayed set, all records to which the first filter applies (see paragraphs [0033] and [0087] and Figures 9A and 9B. Gupta shows adding a condition that excludes records containing specified keywords from results. This will remove records that match a selected value for a filter); 
wherein the updated set of records does not include any records to which the first filter would apply (see paragraphs [0033] and [0087] and Figures 9A and 9B);
visually indicating that the first filter does not apply to any records of the updated set of records but has been previously applied to the set of records (see paragraphs [0033] and [0087] and Figures 9A and 9B. The query criteria is shown on the query builder screen. Gupta shows indicating that a first filter does not apply to records of a data set. Robertson shows to maintain query criteria on a query builder screen as the query is updated and results are updated, Figures 4 and 34).  
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Robertson by the teachings of Gupta because Gupta provides the benefit of expanding the Boolean logic of Robertson (see Robertson 13:11-26), which includes AND or OR, to also exclude records. This expansion of Boolean logic will provide greater flexibility for a user of Robertson to more clearly define what records that the user is searching for. 

As to claim 12, Robertson as modified by Gupta teaches the method of claim 11, wherein displaying a set of records comprises displaying a table comprising a row for each record of the set and a column for each field of the set of records (see Robertson 17:32-58 and Figure 4, and 29:56-30:12 and Figure 34).  

As to claim 13, Robertson as modified by Gupta teaches the method of claim 11, further comprising receiving a user selection of the first filter via a selection menu (see Robertson 17:32-58 and Figures 4-5, and 29:56-30:12 and Figure 34).   

As to claim 14, Robertson as modified by Gupta teaches the method of claim 11, wherein visually indicating that the first filter does not apply to any records of the updated set but has been previously applied comprises rendering the label for the first filter in a font style, font color, or font size that is different from other displayed filter labels (see Gupta paragraphs [0033] and [0087] and Figures 9A and 9B for a first filter that does not apply to any displayed records. See Robertson 29:56-30:12 and Figure 34, which shows that any entered variable, such as “Andy Silber,” is shown in a distinct font style, and that other selected filters are shown in distinct font styles. Because any selected variable in Robertson is displayed in a font style distinct from other font styles, and because Gupta shows that selected variables may be used to remove records from a result set, the claim is obvious in view of a combination of references).  

As to claim 15, Robertson as modified by Gupta teaches the method of claim 11, wherein visually indicating that the first filter does not apply to any records of the updated set but has been previously applied comprises listing the label for the first filter in a first sublist that is distinct from other displayed labels of filters that do apply to one or more records of the updated set (see Gupta paragraphs [0033] and [0087] and Figures 9A and 9B. The excluded keywords are listed in their own sublist. Additionally, see Robertson 29:56-30:12 and Figure 34, which shows that any entered variable, such as “Andy Silber,” is shown in a distinct sublist).  

As to claim 16, Robertson as modified by Gupta teaches the method of claim 11, wherein visually indicating that the first filter does not apply to any records of the updated set comprises visually indicating that the first filter has been previously applied to a report generated using the query (see Gupta paragraphs [0033] and [0087] and Figures 9A and 9B. See Robertson 29:56-30:12 and Figure 34, which shows that any entered variable, such as “Andy Silber,” is shown visually indicated. Because any selected variable in Robertson is visually indicated, and because Gupta shows that selected variables may be used to remove records from a result set, the claim is obvious in view of a combination of references).  

As to claim 17, Robertson as modified by Gupta teaches the method of claim 11, further comprising, for at least one of the displayed filters, visually indicating that, due to a currently-applied filter, at least one filter whose label is listed among the plurality of filter labels does not apply to any of the records of the updatedt6 subset (see Robertson 14:59-15:6. An unselected heading, or filter, may display an indication of how many results would be shown if the filter is selected. As noted in 14:59-60, this may include “none.” For an example, see 21:34-43 and Figure 14, which shows numbers next to unselected categories indicating how many results will be shown in the category is selected).  

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson (US Patent 7,149,983) in view of De Vorchik et al. (US Patent 6,279,016), in view of Hu et al. (US Pre-Grant Publication 2014/0172821), and further in view of Struyf (“Create a Dropdown Search Refiner Control”)

As to claim 18, Robertson teaches a method for filtering a set of records on a user interface, the method comprising: 
displaying a set of records, each record of the set comprising a first field and a second field (see 17:32-58 and Figure 4, and 29:56-30:12 and Figure 34 and the rationale of the rejection of claim 1); 
receiving a user selection of a plurality of filters of the first field (see 17:32-58 and Figure 4, and 29:56-30:12 and Figure 34); 
…
displaying a plurality of filters for the second field (see 17:32-58 and Figure 4, and 29:56-30:12 and Figure 34); and
14P4948USfor at least one of the displayed filters of the second field, visually indicating that at least one the displayed filter of the second field does not apply to any of the records of the subset due to a currently-applied filter, wherein the currently-applied filter is a filter of the plurality of selected filters of the first field (see 14:59-15:6. An unselected heading, or filter, may display an indication of how many results would be shown if the filter is selected. As noted in 14:59-60, this may include “none.” For an example, see 21:34-43 and Figure 14, which shows numbers next to unselected categories indicating how many results will be shown in the category is selected),
wherein visually indicating that the at least one displayed filter of the second field … includes listing the at least one display filter of the second field in a first sublist that is distinct from other displayed filters of the second field that do apply to the one or more records of the subset (see Robertson 29:56-30:12 and Figure 34, which shows that any entered variable, such as “Andy Silber,” is shown in a distinct sublist), and
Robertson does not clearly show: 
removing, from the displayed set, one or more records according to the plurality of filters, thereby leaving a subset of the set of records displayed;
wherein visually indicating that the at least one displayed filter of the second field does not apply to any of the records of the subset due to a currently applied filter includes listing the at least one display filter of the second field in a first sublist that is distinct from other displayed filters of the second field that do apply to the one or more records of the subset, and
wherein the first sublist is a list of filters of the second field that do not apply to any of the records of the subset and includes a heading that identifies the list of filters as not applying to any of the records of the subset.
DeVorchik teaches removing, from the displayed set, one or more records according to the plurality of filters, thereby leaving a subset of the set of records displayed (see 7:26-34 and Figure 5. The user interface visually indicates that a first filter does not apply any records of the set).  
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Robertson by the teachings of DeVorchik because DeVorchik provides the benefit of expanding the Boolean logic of Robertson (see Robertson 13:11-26), which includes AND or OR to also include NOT. This expansion of Boolean logic will provide greater flexibility for a user of Robertson to more clearly define what records that the user is searching for. 
Hu teaches: 
wherein visually indicating that the at least one displayed filter of the second field does not apply to any of the records of the subset due to a currently applied filter includes listing the at least one display filter of the second field in a first sublist that is distinct from other displayed filters of the second field that do apply to the one or more records of the subset (see paragraphs [0037] and [0042]. Some filter categories may be shown even if there are no selectable results for those filters); 
wherein the first sublist is a list of filters of the second field that do not apply to any of the records of the subset and … identifies the list of filters as not applying to any of the records of the subset (see paragraphs [0037] and [0042]. This modified list of filters appears to be applied to “numerical categories.” Thus, it would be obvious to include a sublist of multiple filters in a category that have non-selectable values, since all filters with zero results will be treated similarly).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Robertson by the teachings of Hu because Hu provides the benefit of expanding the logic of Robertson (see Robertson 13:11-26) to visually identify with a distinct marking selectable filters with no results. This will help to more clearly convey to a user of Robertson which filter categories will not produce additional results.
Struyf teaches to include a heading identifying a subset of filters (see Struyf page 9. Struyf shows classifying refinements and differentiating between selected refinements and other refinements. These headers are examples of “a heading identifying a subset of filters.” Hu shows wherein a subset of unselectable filters may be indicated as such by using a “different color or otherwise indicated as being non-selectable.” Thus, Struyf shows headings to classify refinements and Hu shows wherein refinements may be classified according to selectability, and indicates that other means may be used to indicate such). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Robertson and Hu by the teachings of Struyf because Struyf provides the benefit of expanding the visually identifications of Hu and Robertson with a distinct way to categorize filters that are not active. This will help to more clearly convey to a user of Robertson which filter categories will not produce additional results.

As to claim 19, Robertson as modified by DeVorchik and Hu teaches the method of claim 18, further comprising visually indicating which of the plurality of selected filters of the first field is the currently-applied filter (see Robertson 17:32-58 and Figures 4-5, and 29:56-30:12 and Figure 34).  

As to claim 20, Robertson as modified by DeVorchik and Hu teaches the method of claim 18, wherein the displayed set of records is the result of a database query, the method further comprising: 
receiving a user entry of a new filter that does not apply to any of the set of records (see Robertson 14:59-15:6 and 21:34-43 and Figure 14, which shows numbers next to unselected categories indicating how many results will be shown in the category is selected); and 
visually indicating that the new filter does not apply to any of the set of records (see Robertson 14:59-15:6. An unselected heading, or filter, may display an indication of how many results would be shown if the filter is selected. As noted in 14:59-60, this may include “none.” For an example, see 21:34-43 and Figure 14, which shows numbers next to unselected categories indicating how many results will be shown in the category is selected. Alternatively, see Hu paragraphs [0037] and [0042]).

Response to Arguments
Applicant's arguments regarding the claims filed 5 April 2021 have been fully considered but they are not persuasive. 

Applicant argues that “Hu does not appear to disclose anything about the filter value being listed in a sublist that is distinct from other displayed filter values for which there are associated search results.” Applicant continues this argument later, stating that “Hu does not appear to disclose that non-selectable filter values are listed in a sublist. Rather, it appears that a non-selectable filter value remains in the same list as selectable filter values.” 
In response to Applicant’s arguments, it is noted that a filter value with no associated search results is distinguished in some manner in Hu while being present in the list of filter values. Because the distinguished filter value is a portion of the list of filter values, the distinguished filter value is a part of a sublist. Applicant is reminded that any unclaimed definition of the term sublist – including that a sublist includes multiple elements - receives no patentable weight until claimed. 

Applicant argues that “Hu merely describes that a non-selectable filter value may, in some cases, appear as a different color. However, Hu does not appear to disclose “a different format or style” other than a different color.”
In response to this argument, Examiner notes that Hu shows that a non-selectable filter value may appear as a different color or “otherwise indicated.” A different color may be either a different format or a different style. However, assuming arguendo that Applicant’s distinguishing argument that the teachings of Hu do not show a different format or style is correct, Examiner has reviewed the language of the independent claims and cannot find any limitation requiring that the sublist be presented in a different format or style. Examiner reminds Applicant that unclaimed limitations from the specification have no patentable weight. 

Applicant’s remaining arguments with respect to claims 1-5, and 7-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938.  The examiner can normally be reached on M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES D ADAMS/Primary Examiner, Art Unit 2152